Case 2:20-cv-00077-JRG Document 132-1 Filed 04/28/21 Page 1 of 5 PageID #: 9800




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



  CAPELLA PHOTONICS, INC.,
                                                    Civ. No. 2:20-cv-00077
                               Plaintiff

                  v.

  INFINERA CORPORATION, TELLABS,
  INC., TELLABS OPERATIONS INC.,
  CORIANT AMERICA INC., and CORIANT
  (USA) INC.,

                               Defendants.



                          DECLARATION OF MELISSA MUENKS

        I, Melissa Muenks, hereby declare as follows:

        1. I am an attorney at the law firm of Baker Botts L.L.P. and am counsel for Defendants

 Infinera Corporation, Tellabs, Inc. Tellabs Operations, Inc., Coriant America, Inc., and Coriant

 (USA), Inc. (collectively, “Infinera” or Defendants”) in this lawsuit. I respectfully submit this

 declaration in support of Infinera’s Daubert Motion to Exclude the Damages-Related Opinions

 Offered by David Teece and Wayne Knox. I declare that the following statements are true to the

 best of my knowledge, information, and belief, formed after a reasonable inquiry under the

 circumstances.

        2. Attached as Exhibit A [FILED UNDER SEAL] hereto is a true and correct copy of

 excerpts of the Expert Report of Professor David Teece, dated March 15, 2021.




                                                                                            35068.00001
Case 2:20-cv-00077-JRG Document 132-1 Filed 04/28/21 Page 2 of 5 PageID #: 9801




        3. Attached as Exhibit B [FILED UNDER SEAL] hereto is a true and correct copy of

 excerpts of the deposition transcript of Dr. David Teece, dated April 16, 2021, highlighted for the

 Court’s convenience.

        4. Attached as Exhibit C [FILED UNDER SEAL] hereto is a true and correct copy of

 excerpts of the Expert Report of Dr. Wayne H. Knox Regarding Infringement by Infinera

 Corporation, Tellabs, Inc., Tellabs Operations Inc., Coriant America Inc., and Coriant (USA) Inc.,

 dated March 15, 2021.

        5. Attached as Exhibit D [FILED UNDER SEAL] hereto is a true and correct copy of

 excerpts of the rough deposition transcript of Dr. Wayne Knox, dated April 19, 2021, highlighted

 for the Court’s convenience.

        6. Attached as Exhibit E [FILED UNDER SEAL] hereto is a true and correct copy of

 the document bearing bates CAP_INFINERA_0005249-281, entitled “License and Technical

 Assistance Agreement,” and dated September 1, 2006..

        7. Attached as Exhibit F                                 hereto is a true and correct copy of a

 letter from Claire Henry, counsel for Capella, to Kurt Pankratz, counsel for Infinera, dated July

 10, 2020.

        8. Attached as Exhibit G                                  hereto is a true and correct copy of

 a letter from Robert Becker, counsel for Capella, to Sarah Guske, counsel for Infinera, dated

 August 7, 2020.

        9. Attached as Exhibit H                                  hereto is a true and correct copy of

 Capella’s first set of interrogatories to Infinera, entitled “Plaintiff Capella Photonics, Inc.’s First

 Set of Interrogatories (1-6) (Venue) to Defendants,” and dated July 10, 2020.




                                                  -2-
                                                                                                  35068.00001
Case 2:20-cv-00077-JRG Document 132-1 Filed 04/28/21 Page 3 of 5 PageID #: 9802




         10. Attached as Exhibit I                                hereto is a true and correct copy of

 Capella’s second set of interrogatories to Infinera, entitled “Plaintiff Capella Photonics, Inc.’s

 Second Set of Interrogatories (7-15) to Defendants,” and dated July 10, 2020.

         11. Attached as Exhibit J                                 hereto is a true and correct copy of

 Capella’s third set of interrogatories to Infinera, entitled “Plaintiff Capella Photonics, Inc’s Second

 Set of Interrogatories to Defendant[s],” and dated October 9, 2020.

         12. Attached as Exhibit K                                 hereto is a true and correct copy of

 Capella’s fourth set of interrogatories to Infinera, entitled “Plaintiff Capella Photonics, Inc.’s Third

 Set of Interrogatories to Defendant[s],” and dated December 11, 2020.

         13. Attached as Exhibit L [FILED UNDER SEAL] hereto is a true and correct copy of

 Capella’s fifth set of interrogatories to Infinera, entitled “Plaintiff Capella Photonics, Inc’s Fourth

 Set of Interrogatories to Defendants,” and dated December 14, 2020.

         14. Attached as Exhibit M [FILED UNDER SEAL] hereto is a true and correct copy of

 Capella’s sixth set of interrogatories to Infinera, entitled “Plaintiff Capella Photonics, Inc’s Fifth

 Set of Interrogatories to Defendants,” and dated December 19, 2020.

         15. Attached as Exhibit N                                 hereto is a true and correct copy of

 excerpts of Plaintiff Capella Photonics, Inc.’s Objections and Responses to Defendants’ First Set

 of Interrogatories (Nos. 1-20), dated November 9, 2020.

         16. Attached as Exhibit O [FILED UNDER SEAL] hereto is a true and correct copy of

 Plaintiff’s Notice of Subpoena and Subpoena Duces Tecum and Ad Testificandum to                            ,

 dated December 1, 2020.




                                                  -3-
                                                                                                   35068.00001
Case 2:20-cv-00077-JRG Document 132-1 Filed 04/28/21 Page 4 of 5 PageID #: 9803




        17. Attached as Exhibit P [FILED UNDER SEAL] hereto is a true and correct copy of

 Plaintiff’s Notice of Subpoena and Subpoena Duces Tecum and Ad Testificandum to

             , dated December 1, 2020.

        18. Attached as Exhibit Q [FILED UNDER SEAL] hereto is a true and correct copy of

 Plaintiff’s Notice of Subpoena and Subpoena Duces Tecum and Ad Testificandum to           dated

 December 1, 2020.

        19. Attached as Exhibit R [FILED UNDER SEAL] hereto is a true and correct copy of

 Plaintiff’s Notice of Subpoena and Subpoena Duces Tecum and Ad Testificandum to

                 , dated December 1, 2020.

        20. Attached as Exhibit S [FILED UNDER SEAL] hereto is a true and correct copy of

 excerpts of the deposition transcript of Brian Nagle, dated March 12, 2021, highlighted for the

 Court’s convenience.

        21. Attached as Exhibit T [FILED UNDER SEAL] hereto is a true and correct copy of

 excerpts of the deposition transcript of Jianwei Guo, dated August 18, 2020, highlighted for the

 Court’s convenience.



        I declare under penalty of perjury that the foregoing is true and correct.



  Dated: April 26, 2021                          Respectfully submitted,

                                                       /s/ Melissa Muenks
                                                       Melissa Muenks




                                                 -4-
                                                                                           35068.00001
Case 2:20-cv-00077-JRG Document 132-1 Filed 04/28/21 Page 5 of 5 PageID #: 9804




                                 CERTIFICATE OF SERVICE

         I hereby certify that counsel of record who are deemed to have consented to electronic

 service are being served with a copy of this document via email per Local Rule CV-5 on April 26,

 2021.




                                                   By:   /s/ Melissa Muenks
                                                         Melissa Muenks




                                               -5-
                                                                                           35068.00001
